PER CURIAM.
We have before us the question, certified to us by a judge of the Municipal Court of the District of Columbia,1 whether the offense of destroying private property, in violation of D.C.Code § 22-3112 (1961), should be prosecuted by the Corporation Counsel of the District of Columbia or by the United States Attorney for the District of Columbia. Inasmuch as violations of Section 22-3112 are, to quote the section as amended, presently punishable by “fine not to exceed one hundred dollars, or imprisonment not to exceed six months, or both such fine and imprisonment” (emphasis supplied), we think that by reason of D. C.Code § 23-101 prosecutions under Section 22-3112 must be conducted by the United States Attorney for the District of Columbia. See United States v. Strothers, 97 U.S.App.D.C. 63, 228 F.2d 34 (1955).
So ordered.

. Pursuant to D.C.Code § 23—102 (1961).